 K.WM. BEACH MFG. CO., INC.K.Wm. Beach Mfg, Co.,Inc.andDistrict Lodge 82,International Association of Machinists and Aero-space Workers,AFL-CIO. Case 9-CA-599$July 22, 1971DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn June 4, 1971, Trial Examiner William J. Brownissued-his-Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action,as, set forth in theattached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision, the Respondent's exceptionsand brief,and the entire recordin the case,' andhereby adopts the findings,conclusions,and recom-mendations.of the Trial Examiner?ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,K.Wm. Beach Mfg. Co., Inc.,Springfield, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.iRespondent's requestfor oral agreement is demed,as in our opinionthe record submitted,including theRespondent's brief, adequatelypresentsthe issuesand positions of the parties.2As found by the Trial Examiner, on Friday,December4, the UnionrepresentedamajorityofRespondent's employees and requestedrecognition from Respondent;on Monday, December 7, Respondentdischargedall its employees, its productionmanager commentingthat "he'sclosing the placedown on account of the union." Several days laterRespondent hired an entire new work force.We have no difficultyconcluding that Respondent's lightningand totallyunlawful response to itsemployees'unionactivitieswill not quickly be forgotten by them, and thata bargainingorder is justified and required under any or all of thetests ofN.L.R.B. v. Gissel Packing Co.,395 U.S. 575 (1969). We adopt the TrialExaminer's conclusion in this regard.TRIAL EXAMINER'S DECISION203WILLum J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the "Act," came on tobe heard at Springfield, Ohio, on March 24 and 25, 1971.The original charge of unfair labor practices was filedDecember 21, 1970,' by the above-indicated ChargingParty, hereinaftersometimesreferred to as the Union; thecomplaint herein was issued February 3, 1971, by theGeneral Counsel of the National Labor Relations Boardacting through the Board's Regional Director for Region 9.It alleged, in addition to jurisdictional matter, that theabove-captioned Respondent, hereinafter sometimes re-ferred to as the Company, engaged in unfair labor practiceswithin the scope of Section 8(axl), (3), and (5) of the Act.The Company's duly-filed answer admits the jurisdictionalallegations of the complaint and the status of the Union asa labor organization; it denies the commission of unfairlabor practices.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent. to, the close of thehearing briefs were received from the General Counsel andthe Company and have been fully considered. On the entirerecord2 herein and on the basis of my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe pleadings and evidence establish and I find that theCompany, a corporation organized and existing under andby virtue of the laws of the State of Ohio, is engaged atSpringfield,Ohio, in the manufacture of gaskets andelectrical insulation. During the 12-month period precedingissuance of the complaint herein, admittedly a representa-tive period, the Company shipped from its Springfield plantdirectly to points outside the State of Ohio, products valuedin excess of $50,000, while receiving at said plant goods andmaterials valued in excess of $50,000 and shipped directlyfrom points outside the State of Ohio. I find, as theCompany concedes, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theUnion is a labor organization within the purview of Section2(5) of the Act.-iDates hereinafter,unless otherwise noted,relateto thecalendar year1970.2The transcript is corrected.192 NLRB No. 47 204DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIRLABOR PRACTICESThis case concerns events occurring in the course of a1970 campaign of production and maintenance employees 3of the Company to secure 'representation by the Union,earlier efforts in this connection, 4 apparently having provedunsuccessful.The= Company's manufacturing operations have been atallmaterial times carried on by a workforce of some 21employees, mostly females. K. William-Beach, president ofthe Company, appears to be in direct and intimate controlof operations with Robert Rapp, production manager-andan -admitted supervisor, in direct charge of manufacturing.Bret`and Bill Beach,'-sons; of-K.William Beach, are vicepresidentsW in charge of production and sales, respectively,and Roger-Webb is the Company's office manager.On December;3-in=the afternoon, the Company posted anotice (G. C. Exh. -11) announcing the suspension of regularbonus "payments- due to customer pressure for lower priceson Company products. Employee Woneda Knight appar-ently had received from a source in the Company office,advance word of the discontinuance -of the bonus and hadcontacted the Union- on December 2. On December 3, 156employees in the unit signed cards authorizing the Union toeither petition for a Board representation election or 'todemand recognition by the Company. The signatoriesplainly constituted a majority in any conceivably appropri-ate unit.--On December 4, UnionBusinessRepresentative ClellBoggs, to whom the authorization cards had been deliveredby employees, wrote the Company advising it of theUnion's selection by a majority of production andmaintenance employees as their collective-bargainingrepresentative, offering to submit the proof of employeedesignation of the Union to a neutral third person such as aclergyman or a Federal conciliator, and requestingcollective bargaining. The Union letter, sent by certifiedmail,7was returned unopened because of a Companypolicy and instructions to' the post office authorities. TheCompany received a post office notice that certified mailhad been received and that the addressee (i.e., theCompany) should call at the window. The Companyapparently did not call at the window, instead offering inevidence as Respondent's Exhibit 4, P.O. -Form 3907,apparently available in violation of postal instructionscontained thereon.Boggsalso testified that on December 4 he telephonedthe Company at its listed telephone number, asked to speakto "Mr. Beach" and when a male voice identified thespeaker as "Mr. Beach," Boggs, according to his account,claimed to represent a majority of employees, requested3The appropriateness of the productionand maintenanceemployeeunit (with the usual exclusions,viz,officeclericals, professionals,guards,and supervisors as definedin the, Act) is established not only by thepresumption of appropriateness,Appliance Supply Company,127- NLRB319, but also by Board direction of May 1, 1959, (G. C. Eilh. 2).4See G.C. Exh. 2 indicative of a 1959 organizationalcampaign.5Company President Beach's testimonyindicatesthat the bonus wasgenerallypaid monthly betweenthe 1st and15th based on the precedingmonth's earnings.6This figureincludesemployee,InezHoover absent on sick leave in theperiod October15 until January 6, 1971. A 16th authorizationcard wassigned December5 by employee Theodore Patten.recognition as representative of the employees and offeredto submit proof of majoritystatus toa third partywhereupon the voice of "Mr.- Beach" said either "No" or"Good Bye" and hung up. PresidentBeachtestified that hedid not arrive at the plant on that day until noon anddenied ever speaking on the telephone to Boggs. VicePresidents Bret and Bill deniedspeakingon the telephoneto Boggs on the day inquestion. I creditBoggs' testimonyand find that he on the day in question, December 4, spoketo either PresidentBeachor VicePresident Bret or BillBeach and demandedrecognitionafterclaiming torepresent a majority of Company employees."On Monday, December 7, employees reported for workat their regular scheduledtime,8 a.m., for full-timeproduction and maintenance workers. OfficeManagerWebb received a telephonecall from-PresidentBeach-about8:30 a.m. directing him to go to the production area and tellemployees=to shut off their machines and go home;,Beachgave no reason, for this instruction.Webb notified Rappimmediately and the latter complied withthe instructions.Francis Martin; the setup -man in the shop, testified-that inrelaying Beach's instructions to - him, Rapp stated thatBeach was shutting 'the plant down onn account of theUnion. I conclude from the= evidence relating to theshutdown that it was, as appears from uncontradictedtestimony of employees KathrynMills,Knight,andEugeniaMills,not - only that there was a volume ofimportant uncompleted workin processbut that Pro-duction Manager Rapp 9 was as shown by his owntestiniony;completely uninformed of the shutdown until after the startof the morning shift on December 7. Within 2 days theCompany commenced the hiring of a completely, newproduction and maintenance, staff. I conclude. that thedecision to shut down operations,terminatethe entireemployee complement in the plant, and resume with a newworkforce was in fact subsequent to and motivated by theUnion's telephone call of December 4.I find and conclude on the basis of ' all' the evidence andparticularly my conviction that Boggs' testimony is entitledto credit and that of 'Beach, is not so entitled,, that theUnion, possessed of authorization cards from a substantialmajority of employees, in the appropriate unit,' properlydemanded recognition; and that the demand was answeredby a discriminatory shutdown and the discharge of all unitemployees, the Company conduct in this regard constitut-ing unfair labor practices defined in Section 8(a)(1), (3), and(5) of the Act.TThis letter is postmarked as of December 3, apparently due to amissettingof the Pitney-Bowes meter.a Boggsfileda representation petition respecting the unit here involvedon December 9;it statesthatrecognition was requested on December 4and resulted in no reply.18 Rapp had been in the Company's employfor 23years,12 years asproductionmanager;it is inconceivable to me that the replacement of theentireworkforcewould not,havebeen discussed with him'if it were adecisionmade as a result ofbona fidebusiness,considerations. I do notcreditthe testimony of President,Beach, 'which is, incidentally,uncorroborated by Bretor Bill Beach,'that the decision to terminate theworkforce was reached at stockholders'meetingson November-12 and 27. 'K.WM. BEACH MFG. CO., INC.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, there found to' constitute unfair labor 'practices,occurring.in connection with the-business operations of theCompany as set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the —several States and tend to lead tolabor disputes burdening and obstructing such commerceand the free flow thereof.THE REMEDYIn view of the findings above set forth to the effect thattheCompany has .engaged inunfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and, in view of thefindings of massive discriminatory discharge, from anyunfairlabor practices.N.L.R.B. v. Entwistle Mfg. Co., Inc.,120 F.2d 532, (C.A. 4). It will also be recommended that theCompany be required to take such affirmative action asappears necessary-and appropriate to effectuate the policiesof the Act, including recognition of the Union as exclusiverepresentativeof employees in the unit here involved,N.L.R.B. v.GisselPacking Co.,395U.S. 575, andreinstatement: of the employees discriminatorily terminatedon December 7 with backpay and. interest computed inaccordance with the remedial policies set forth in F.W.Woolworth Co.,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.On the basis of the foregoing findings of fact and uponthe entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin themeaning ofSection 2(6)and (7)of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.All production and maintenance employees of theCompany, excluding office clerical and professionalemployees, guards, and supervisors constitute a unitappropriate for collective bargaining.4.By refusing from and after December 4 to recognizeand bargain collectively with the Union as exclusiverepresentative of employees in the aforesaid appropriateunit the Company has engaged in unfair labor practiceswithin the scope of Section 8(a)(5) and (1) of the Act.5.By discharging all production and maintenanceemployees on December 7 in reprisal for their selection oftheUnion as collective-bargaining representative theCompany has engaged in unfair labor practices within thescope of Section 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.10 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided inSection 102A8 of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.205Upon the foregoing findings'of fact,conclusions,of law,and the entire record,and pursuant to `Section 10(c) of theAct, I herebyissue the following recommended:10 ,`ORDERSRespondent, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in the' Union or any otherlabor organization of its employees by discharging orotherwise discriminating against them with respect to hire,tenure, or any term or condition of employment, except asmay be required under an agreement lawfully entered intopursuant to the provisoclause of Section 8(a)(3) of the Act.(b)Refusing to bargain collectively with the Union asexclusive representative of employees`in the unit aforemen-tioned.(c)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights under theAct.2.Take the foll owing affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)On request bargain collectively with the Union asexclusive representative of employees in the aforesaid unitwith respect to rates of pay, wages, hours of work, and otherterms and conditions of employment and embody in awrittenand signed memorandum of agreement anyunderstanding reached as a result of such bargaining.(b)Offeremployees discharged on December 7Y1immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and makethem whole for loss ofearningsin the manner set forth inthe section above entitled "The Remedy."(c)Preserve and upon request make available to theBoard or its agents for examination and copying all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and give effect to the backpayrequirements hereof.(d)Post at its Springfield, Ohio, plant copies of theattached noticemarked "Appendix." 12 Copies of saidnotice on forms provided by theRegionalDirector forRegion 9, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfora period of 60 consecutive days thereafter, inconspicuous places, including all places wherenotices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writing,11This shall include employeeInez Hoover, onsick leaveon, December7.12In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Orderof theNational Labor Relations Board." 206DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin 20 ,days, from the ,date, of receipt of thisDecision,what stepsRespondent has taken to comply herewith.1333 In theevent'that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 9, in writing,within 20 days fromthe date of thisOrder, whatsteps the Respondent has taken to complyherewith."APPENDIXNOTICE To. EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:'WE ' - VILL NOT discourage membership in DistrictLodge 82, international Association of Machinists andAerospaceWorkers,AFL-CIO, or any ' other -labororganization of our employees by discharging orotherwise discriminating against' them respecting hire,tenure, or any term or condition of employment inviolation of the National Labor Relations Act, asmended.aWE WILL NOTrefuse tobargain collectively with theaforesaid labor organization as exclusive bargainingrepresentative of employees in the appropriate unit, viz:Allproduction andmaintenance employees,excluding all office clerical employees, guards,and supervisors as, defined in the National LaborRelations Act.WE WILL on request bargain with the aforesaidUnion for said,unit.WE war. offer, immediate and full reinstatement totheir former or substantially equivalent positions to all'employees discharged on December 7, 1970'and ' we willmake them whole for loss'. of 'pay' resulting `fromour discrimination against them.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of their rights underthe National LaborRelationsAct, as amended.DatedByK.WM. BEACH MFG. Co.,INC.(Employer),,(Representative) ,(Title)This is an official notice and must not ,be defaced byanyoneThis Noticemust remainposted for 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or coveredbyany othermaterial.Any questions concerning this Notice,or compliance with,itsprovisions,, ' may be directed to the Board's. Office,Federal _ Office Building,Room2407, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.